MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Jul 31 2017, 6:31 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nykie C. Edwards,                                        July 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A04-1701-CR-42
        v.                                               Appeal from the
                                                         Tippecanoe Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D01-1502-F1-1



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A04-1701-CR-42 | July 31, 2017           Page 1 of 5
[1]   Nykie Edwards appeals the trial court’s denial of his motion to withdraw his

      plea of guilty to Child Molesting as a Level 1 felony1 contending that the trial

      court abused its discretion when it denied his motion. We affirm.


                                    Facts and Procedural History
[2]   When Edwards was twenty-two years old, he lived at his girlfriend’s house and

      had sexual intercourse with her thirteen-year old sister, S.M. The State charged

      Edwards with three counts of felony child molesting on February 19, 2015.


[3]   Edwards signed a plea agreement by which he agreed to plead guilty to one

      count, the State agreed to dismiss the two remaining counts, and the executed

      sentence was capped at thirty years. In the plea agreement, Edwards

      acknowledged that he was satisfied with his attorney, that he was entering his

      plea “freely and voluntarily, having been fully advised of his rights,” and that

      he was “pleading guilty because he is guilty.” Appellant’s App. Vol II at 56.


[4]   On April 26, 2016, the trial court conducted a hearing on the plea and reviewed

      the plea agreement with Edwards. At the hearing, Edwards confirmed that he

      understood the terms of the agreement, that no one had forced or threatened

      him, and that by pleading guilty he was admitting that he had committed the

      charged crime. The court found that Edwards understood “the nature of the

      charge” and “the possible penalty for the crime” and that his plea was “made




      1
          See Ind. Code § 35-31.5-2-221.5.


      Court of Appeals of Indiana | Memorandum Decision 79A04-1701-CR-42 | July 31, 2017   Page 2 of 5
      freely and voluntarily and that there was a factual basis for the plea.” The court

      accepted Edward’s plea and entered judgment of conviction. Tr. Vol II at 16.


[5]   On June 30, 2016, Edwards moved to withdraw his plea. Following a hearing,

      the trial court found that Edwards made his plea “freely and voluntarily” and

      that “he admitted to the crime.” Appellant’s App Vol II at 80.                   Finding “no

      manifest injustice,” the court denied Edward’s motion and sentenced him to

      thirty-two years with four years suspended to probation. Id.


                                                  Decision
[6]   In ruling on defendant’s motion to withdraw a plea of guilty, the trial court

      should grant the withdrawal whenever the defendant proves that withdrawal is

      “necessary to correct a manifest injustice.” Brightman v. State, 758 N.E.2d 41,

      44 (Ind. 2001). The trial court’s ruling is reviewable on appeal only for an

      abuse of discretion. Ind. Code § 35-35-1-4.


[7]   An appellant seeking to overturn a trial court’s decision faces a high hurdle

      under the current statute and its predecessors. Coomer v. State, 652 N.E.2d 60, 62

      (Ind. 1995). The trial court’s ruling on a motion to withdraw a guilty plea

      arrives in this Court with a presumption in favor of that ruling. Id. A defendant

      has the burden to prove by a preponderance of the evidence and with specific

      facts that he should be permitted to withdraw his plea. Ind. Code § 35-35-1-4(e),

      Smith v. State, 596 N.E.257, 259 (Ind. Ct. App. 1992).


[8]   Here, Edwards has failed to demonstrate any such injustice. He pleaded guilty

      pursuant to a written plea agreement. At the hearing on his guilty plea on April
      Court of Appeals of Indiana | Memorandum Decision 79A04-1701-CR-42 | July 31, 2017       Page 3 of 5
       26, 2016, Edwards admitted that he reviewed the guilty plea before he signed it.

       The plea agreement that was filed with the court contained both Edwards’

       signature and that of his attorney. In the agreement, Edwards admitted that he

       had committed child molesting and that the decision to plead guilty was his

       decision based upon his free choice.


[9]    The trial court held a hearing on Edwards’ motion to withdraw and found that

       Edwards failed to “present specific facts” to justify the withdrawal of the plea

       agreement. Tr. Vol II at 80. At the hearing, Edwards claimed that he did not

       have time to analyze the text and Facebook messages before trial, but the record

       shows that Edwards was on notice of such messages long before his guilty plea.

       Indeed, the probable cause affidavit which was filed on February 19, 2015

       disclosed that Edwards had sent text messages to S.M., and the State listed cell

       phone and Facebook records in its March 24, 2015 discovery disclosures.

       Edwards admitted that his attorney had the messages and that Edwards had

       reviewed them before entering his guilty plea.


[10]   Edwards signed a plea agreement which stated that he was “pleading guilty

       because he is guilty.” At his plea hearing, he testified that he understood that

       he was admitting that he committed the charged crime and that he understood

       he was pleading guilty to Level 1 felony child molesting and was doing so

       knowingly.


[11]   Based on our review of the record, we conclude that Edwards has not overcome

       the presumption of validity of the trial court’s denial of his motion to withdraw


       Court of Appeals of Indiana | Memorandum Decision 79A04-1701-CR-42 | July 31, 2017   Page 4 of 5
his guilty plea, and the trial court did not abuse its discretion when it denied

Edwards’ motion.


Affirmed.


Mathias, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 79A04-1701-CR-42 | July 31, 2017   Page 5 of 5